Citation Nr: 0945821	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in St. Louis, Missouri, which, in pertinent part, denied 
service connection for tinnitus. 


FINDING OF FACT

Tinnitus did not have its onset in active service and is not 
otherwise shown to be related to the Veteran's service or 
service-connected hearing loss. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, letters sent to the Veteran in February 2006 and March 
2006 fully addressed all necessary notice elements under the 
VCAA and were sent prior to the initial rating decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate the claim, and of the 
Veteran's and VA's respective duties for obtaining such 
evidence.  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

Here, the Veteran's service treatment records are in the 
file.  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
the Veteran's medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in May 2006.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination has been met.  See 38 C.F.R. § 3.159(c) (4).  

The Board notes that in the November 2009 informal hearing 
presentation, the Veteran, through his representative, argued 
that the examiner did not state the cause of the Veteran's 
tinnitus and therefore requested that this case be remanded 
for a new examination.  However, the examiner was not asked 
or required to identify the cause of the Veteran's tinnitus.  
The examiner's task was to determine the degree of likelihood 
that it was related to service.  The examination adequately 
addresses itself to the issue presented.  In an undated 
Addendum, the Veteran also argues that the examiner did not 
take into consideration 38 U.S.C.A. § 1154(b), which accords 
a more relaxed evidentiary standard to the question of 
whether the Veteran incurred an injury or disease in service.  
See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.).  
However, the Veteran's combat service is acknowledged and it 
is conceded that the Veteran sustained acoustic trauma in 
service.  Section 1154(b) does not apply to whether a nexus 
exists between the Veteran's tinnitus and his in-service 
noise exposure.  See id.  Thus, it was not the examiner's 
task to determine whether clear and convincing evidence 
exists to rebut the Veteran's claim, as the Veteran argues.  
Rather, as stated above, the examiner simply needed to 
determine the degree of likelihood that a relationship exists 
between the Veteran's tinnitus and his period of service.  
The Board finds that the examination is adequate upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for tinnitus as a result of acoustic trauma 
sustained in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first Hickson element, namely evidence of 
a current disability, the Board notes that tinnitus is, by 
definition, "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Here, in the March 2006 VA examination, the Veteran reported 
intermittent tinnitus in both ears that he noticed 
approximately 10 years prior to the examination.  The Board 
finds that the Veteran has a current disability.  

Under the second Hickson element, the evidence must show that 
the Veteran incurred a disease or injury in service.  When an 
injury is incurred in combat, satisfactory lay or other 
evidence will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  Service connection for a combat-related 
injury may be based on lay statements alone, but the Veteran 
must still demonstrate a current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Huston v. Principi, 18 Vet. App. 
395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Board has reviewed the Veteran's service treatment and 
personnel records.  The Board notes that the Veteran's DD 214 
reflects that he was awarded the Combat Action Ribbon, which 
verifies that the Veteran had combat service for the purposes 
of section 1154(b).  See VAOPGCPREC 12-99.  Thus, the Board 
finds that the Veteran sustained acoustic trauma in service.

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of tinnitus or ringing in 
the ears.  A May 1968 record reflects that the Veteran 
reported to sick call with a complaint of dirt and tenderness 
in his left ear.  He reported a 4-day history of pain in his 
left ear, especially with motion, as well as loss of hearing.  
He also reported drainage of wax.  On examination, the 
Veteran's left ear canal was blocked with wax and debris.  
After irrigation, the Veteran's canal was found to be 
markedly swollen with one or two bleeding sites.  The 
Veteran's ear drum was not well visualized but appeared to be 
darkened.  The Veteran was diagnosed with otitis externa and 
media.  The Veteran did not report tinnitus or ringing in 
this record.  

The Veteran's August 1969 separation from service examination 
indicates that his ears and ear drums were normal at 
separation.  Thus, the Board finds that the Veteran was 
exposed to hazardous noise in service, but that tinnitus did 
not manifest during this time. 

As to the third Hickson element, the Veteran claims that his 
tinnitus stems from his in-service noise exposure.  The Board 
is mindful of the Veteran's contentions.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  It is then 
up to the Board to determine the credibility and weight of 
the Veteran's statements in light of all the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the Board cannot consider as competent evidence the Veteran's 
opinion that in-service noise exposure caused his tinnitus, 
as this is a determination that is medical in nature and 
therefore requires medical expertise.  See id.; Barr v. 
Nicholson, 21 Vet. App. 303 (2007) 

The Veteran has not submitted any post-service medical 
records reflecting diagnoses, treatment, or complaints of 
tinnitus.  In May 2006, he underwent a VA examination in 
connection with this claim.  At the VA examination, the 
Veteran reported intermittent tinnitus in both ears which he 
described as a ringing that occurred every couple of weeks 
and that lasted only a few seconds at a time.  He had noticed 
symptoms of tinnitus for approximately the past 10 years.  
The Veteran reported that he served in the Marine Corps as a 
sniper and rifle instructor.  He stated that he was exposed 
to gunfire with the use of hearing protection.  As a civilian 
he worked as a police officer for 36 years before retiring, 
and was exposed to gunfire at the shooting range about two to 
three times a year, where he wore hearing protection.  The 
examiner noted that, according to the Veteran's statements, 
his tinnitus occurred very seldom and he had only noticed it 
for about the past 10 years at the time of the examination.  
Therefore, the examiner found that due to the delay in 
symptoms and the infrequency of the tinnitus it was not as 
likely as not that the Veteran's tinnitus was related to 
military service. 

In his November 2006 notice of disagreement (NOD), the 
Veteran stated that he had ringing in the ears ever since the 
service, and that he was not asked about the ringing in his 
ears in the May 2006 VA examination.  However, this statement 
is in direct conflict with the detailed reported history of 
the Veteran's tinnitus symptoms noted by the VA examiner, in 
which the Veteran stated that he noticed his tinnitus about 
10 years prior to the May 2006 examination.  Thus, the Board 
finds that the May 2006 VA examination reflects an accurate 
account of the history of the Veteran's tinnitus as reported 
by him at the time.  The Board gives more weight to this 
history than to the alternative one proffered by him in his 
November 2006 NOD given the Veteran's inconsistent statements 
and the fact that the VA examination belies the Veteran's 
assertion that he was not asked about the ringing in his 
ears.  

The Board finds that the preponderance of the evidence is 
against a nexus between the Veteran's tinnitus and his period 
of service.  First, there is no credible evidence that the 
Veteran's tinnitus manifested until around 1996, which is 10 
years before the May 2006 VA examination in which the Veteran 
reported that he had noticed his tinnitus about 10 years 
earlier.  The United States Court of Appeals for the Federal 
Circuit has held that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a 
condition was incurred in service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 
22 Vet. App. 295, 305 (2008).  The fact that there is no 
credible evidence of diagnoses, treatment, or complaints of 
the Veteran's tinnitus until over 25 years since his 
separation from service in 1969 weighs against a finding that 
the Veteran's tinnitus is related to in-service noise 
exposure.  Second, the VA examiner, after reviewing the 
evidence of record and examining the Veteran, concluded that 
it was not likely that the Veteran's tinnitus was related to 
service due to the delay in the Veteran's symptoms and their 
infrequency.  Thus, the Board finds that the preponderance of 
the evidence weighs against a relationship between the 
Veteran's tinnitus and his period of service. 

The Board notes that the Veteran has also asked that the 
Board consider service connection for the Veteran's tinnitus 
as secondary to his service-connected hearing loss.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

Here, in the May 2006 VA examination, the VA examiner did not 
indicate a relationship between the Veteran's hearing loss 
and his tinnitus or find that they both stemmed from in-
service noise exposure.  The Board is unwilling to remand 
this claim for a new examination to further address this 
issue.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
likely additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  There is no other competent 
evidence suggesting a possible relationship between the 
Veteran's hearing loss and his tinnitus.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for tinnitus must be denied.  See Hickson, supra; 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


